



INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective March 17,
2011, unless otherwise indicated, as follows:


1.  
By replacing the table in Section D-3-2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-3,  Provisions Relating to the Profit Sharing
Feature for Certain Participating Affiliates, in its entirety, with the
following:



Participating Affiliate
Current Effective Date
 (Original Effective Date)
Ames Sand & Gravel, Inc.
July 16, 2007
Knife River – North Dakota Division, a Division of Knife River Corporation –
North Central
January 1, 2007
Knife River – Western North Dakota Division, a Division of Knife River
Corporation – North Central
March 17, 2011
Knife River Corporation – North Central
January 1, 2007
Knife River Midwest, LLC
April 1, 2007
(April 1, 2004)
Northstar Materials, Inc.
January 1, 2003



Explanation: This amendment adds a Profit Sharing Feature for Knife River -
Western North Dakota Division, a division of Knife River Corporation – North
Central, effective March 17, 2011 and amends Addendum D.1 (attached).



2.  
By adding the following new entry to Schedule B:



Knife River – Western North Dakota Division, a division of Knife River
Corporation – North Central shall make supplemental contributions on behalf of
its Davis-Bacon Employees in such amounts as may be necessary to satisfy the
Prevailing Wage Law’s required fringe cost to the extent that the sum of the
employer Matching and Profit Sharing Contributions, if any, for a period are
insufficient to satisfy the Prevailing Wage Law’s required fringe cost pursuant
to Supplement G.
 
Effective as of March 17, 2011.
 
 ***************************************
 
Explanation: This amendment provides the manner in which the above Participating
 

 
1

--------------------------------------------------------------------------------

 



 
Affiliate is implementing the provisions of the Davis-Bacon (Supplement G)
feature.

 
3.  
By adding the following new entry to Schedule B:

 
Knife River – Central Oregon, a Division of Knife River Corporation - Northwest
shall make supplemental contributions on behalf of its Davis-Bacon Employees in
such amounts as may be necessary to satisfy the Prevailing Wage Law’s required
fringe cost without regard to any employer Matching and Profit Sharing
Contributions pursuant to Supplement G.
 
Effective as of January 1, 2008, and amended January 1, 2010.
 
***************************************
 
Explanation: This amendment clarifies the manner in which the above
Participating Affiliate implemented the provisions of the Davis-Bacon
(Supplement G) feature, as this Participating Affiliate was not included in the
original implementation documentation and to recognize that it is a division of
Knife River Corporation - Northwest.


4.  
By replacing the following entries in Schedule B:

 
Knife River – Southern Idaho, a Division of Knife River Corporation - Northwest
shall make supplemental contributions on behalf of its Davis-Bacon Employees in
such amounts as may be necessary to satisfy the Prevailing Wage Law’s required
fringe cost without regard to any employer Matching and Profit Sharing
Contributions pursuant to Supplement G.
 
Effective as of May 3, 2004, amended January 1, 2008, and January 1, 2010.
 
***************************************


Knife River – Spokane, a Division of Knife River Corporation - Northwest shall
make supplemental contributions on behalf of its Davis-Bacon Employees in such
amounts as may be necessary to satisfy the Prevailing Wage Law’s required fringe
cost without regard to any employer Matching and Profit Sharing Contributions
pursuant to Supplement G.
 
Effective as of July 1, 2001, amended January 1, 2008, and January 1, 2010.
 
***************************************


Explanation: This amendment recognizes that effective January 1, 2010, Knife
River – Southern Idaho and Knife River – Spokane became divisions of Knife River
Corporation – Northwest with no changes to the manner in which the above
Participating Affiliates are implementing the provisions of the Davis-Bacon
(Supplement G) feature.

 
2

--------------------------------------------------------------------------------

 



 




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 9th day of
September, 2011.



 
MDU RESOURCES GROUP, INC.
 
   EMPLOYEE BENEFITS COMMITTEE
             
By:
/s/ Doran N. Schwartz                           
   
Doran N. Schwartz, Chairman




 
3

--------------------------------------------------------------------------------

 


ADDENDUM D.1 – PROFIT SHARING FEATURE
This addendum to the MDU Resources Group, Inc. 401(k) Retirement Plan Summary
Plan Description constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
•    Knife River Corporation – North Central ("KRC - North Central")
•    Knife River Materials - North Dakota Division (Ames Sand & Gravel, Inc.)
•    Knife River Materials - Northern Minnesota Division (Northstar Materials,
Inc.)
•    Knife River – North Dakota Division ("KR-NDD") (a division of KRC – North
Central)
•    Knife River – Western North Dakota Division ("KR-WND") (a division of KRC –
North Central)


WHAT IT IS
This Addendum is intended to describe the Profit Sharing Feature of the 401(k)
Plan for eligible employees of the companies referenced above and is meant to
supplement the 401(k) Plan Summary Plan Description.  Please refer to the full
401(k) Plan Summary Plan Description for a complete explanation of the Plan.


WHO CAN PARTICIPATE
Employees of the companies referenced above who are eligible for the 401(k) Plan
(respectively "Your Company") and who are deferring at least 1% of compensation
in the 401(k) Plan are eligible to participate in the Profit Sharing Feature of
your Company.  If Your Company makes a contribution for any given Plan Year (see
the next section), you will be eligible to share in that contribution if you are
compensated for at least 1,000 hours of employment in that Plan Year (prorated
for acquired companies in the Plan Year of acquisition) and you are an Active
Employee as of December 31 in that Plan Year. For purposes of this Supplement,
an Active Employee means an employee who is still on the payroll or has
temporarily been laid off or who terminated employment due to Disability, Death,
or Retirement on or after attaining age 60 during such Plan Year, but does not
mean an employee whose employment has been terminated effective on or before
December 31 of the current year. Any employee who transfers to Knife River
Corporation or any of its operating companies and remains employed by that
company on December 31 is considered an Active Employee.


WHAT DOES THE COMPANY CONTRIBUTE
For each Plan Year in which Your Company achieves a certain level of
profitability, Your Company may credit eligible employees with a contribution
which equals a percentage of their eligible compensation as a profit sharing
contribution.  Eligible compensation means your total compensation paid by Your
Company during that Plan Year (not in excess of $245,000 in 2011, as indexed)
and includes overtime, alternate rate and premium pay, but excludes relocation
allowance and any other extra or additional compensation which does not
constitute direct earnings, such as bonuses. Your Company may make profit
sharing contributions to the Plan on behalf of each eligible employee based on
Your Company's attainment of a profitability target established each year
pursuant to the following schedule:
% of Target
 
Profit Sharing
Profitability
 
Contributions
  85%
 
     1.0%  (of eligible compensation)
  90%
 
     2.0%
100%
 
     3.0%
115%
 
     4.0%




 
D.1 - 1

--------------------------------------------------------------------------------

 

The amount (if any) of profit sharing contributions for KRC – North Central and
its divisions KR-NDD and KR-WND shall be determined separately.


For Davis-Bacon Participants (i.e., those eligible employees who performed
service during the year that was subject to the requirements of the Davis-Bacon
Act) who received supplemental Davis-Bacon contributions during the year under
Supplement G of the Plan, the contribution described above may only be made to
the extent that such supplemental Davis-Bacon contributions were less than the
attained percentage of eligible compensation.


Example for an eligible employee who did not receive any Davis-Bacon
contributions under Supplement G of the Plan:
If Your Company attained 96% of its annual profitability goal, eligible
employees of the respective company may receive a profit sharing contribution
equal to 2% of their eligible compensation based on the above payout schedule.


Example for an eligible employee who received a supplemental Davis-Bacon
contribution during the Plan Year equal to 1% of their eligible compensation:
If Your Company attained 96% of its annual profitability goal, the Davis-Bacon
Participant may receive a profit sharing contribution equal to 1% of their
eligible compensation (2% contribution minus the 1% supplemental Davis-Bacon
contribution made earlier in the Plan Year). Therefore, the Davis-Bacon
Participant may receive a total profit sharing contribution of 2% (1% profit
sharing + 1% supplemental Davis-Bacon) of their eligible compensation.


INVESTMENT OF PROFIT SHARING CONTRIBUTIONS
Any profit sharing contribution you receive will be credited to a profit sharing
account established in your name under the 401(k) Plan.  You may direct the
investment of your profit sharing account among the investment funds offered in
the 401(k) Plan.


VESTING
Even though you may be a participant in the Profit Sharing Feature, you must
first be vested before you have any non-forfeitable right to a benefit under the
Profit Sharing Feature.  Vesting is defined as a present right to a future
benefit.  The right means that it belongs to you and cannot be taken away.  It
is a benefit you will be able to enjoy at some future date.


Even though you are immediately vested in the standard 401(k) Plan matching
contributions and any Davis-Bacon contributions, the Profit Sharing Feature
requires three (3) years of vesting service.


Once you have completed three (3) years of vesting service, you will become
fully vested in your current profit sharing account and any future
contributions. If you terminate your employment with Your Company and all
affiliate prior to becoming vested in the Profit Sharing Feature, your entire
profit sharing account balance will be forfeited.  A year of vesting service is
generally defined as any calendar year in which you are compensated for at least
1,000 hours of employment. Years you were employed with Your Company and any
affiliate (applying rules for acquired companies as if they were an affiliate
under the Plan) prior to the implementation of Your Company's Profit Sharing
Feature will be counted as vesting service for the Profit Sharing Feature.
Notwithstanding the

 
D.1 - 2

--------------------------------------------------------------------------------

 

foregoing, a participant shall be vested in his or her Profit Sharing Account
upon death, disability or upon attaining age 60.


DISTRIBUTION OF PROFIT SHARING ACCOUNT
The vested balance in your profit sharing account may be distributed at the same
time and in the same manner as the balances in your other 401(k) Plan accounts.


REEMPLOYMENT
If you terminate employment before becoming vested in the Profit Sharing Feature
and later become reemployed by Your Company or any affiliate, your profit
sharing account will be reinstated if you have not incurred five (5) consecutive
1-Year breaks in service.  A break in service is defined as a Plan Year in which
a terminated employee is compensated for less than 500 hours.


IMPORTANT PLAN INFORMATION
This Profit Sharing Feature is not a guarantee of employment.  The Board of
Directors of Your Company has authority to change or discontinue the Profit
Sharing Feature at any time.

 
D.1 - 3

--------------------------------------------------------------------------------

 
